FILED IN
COURT OF CRIMINAL APPEALS
                                           "'H+f
                                                             _ /7
                                                                fJ
                                                                                              PD1396-1·
                                                                         COURT OF CRIMINAL APPEAL
                                                                                         AUSTIN, TEXA
          April 23, 2015

   ABELACOSTA,CLERK
                                      C ause   1:
                                                Utl~W.L-- Transmitted 4/22/2015 4:53:14 PI
                                                 D -1396 - 14 n      0
                                                              h 7 }41) . -


                           IN THE TEXAS COURT OF CRIMINAL APPEALS
                                                                           Accepted 4/23/2015 7:41:22 AI
                                                                                          ABEL ACOST,
                                                                                                  CLER




    JON THOMAS FORD,                           § FROM THE FOURTH COURT OF
            Petitioner,                        § APPEALS, SAN ANTONIO, TEXAS
                                               §No. 04-12-00317-CR
    vs.                                        §
                                               § [On Appeal from Cause No.
    THE STATE OF TEXAS,                        § 201 O-CR-77 41 in the 186th Dist. Court,
            Respondent.                        §Bexar County, San Antonio, Texas]



            PETITIONER'S UNOPPOSED MOTION FOR LEAVE TO FILE
          AMENDED BRIEF ON PETITION FOR DISCRETIONARY REVIEW

   . TO THE HONORABLE JUDGES OF SAID COURT:

               NOW COMES Petitioner, JON THOMAS FORD, by and through his

    undersigned counsel and pursuant to Rule 38.7 of the Texas Rules of Appellate

    Procedure files this unopposed motion for leave to file his Amended Brief on

    Petition for Discretionary Review, attached here, to withdraw Ground three from

    the original brief filed. In support of same, the Petitioner will show as follows:

          1. Undersigned counsel has conferred with Assistant District Attorney Jay

               Brandon and he does not oppose this motion.

          2. Undersigned counsel neglected to carefully read the postcard granting

               grounds on Petition for Discretionary Review and believed that the Court
      granted Grounds one, two and three, based on her oversight and quick

      cursory reading of the postcard.

   3. After reading the State's brief that Ground three was not granted,

      undersigned counsel re-read the postcard granting Petition for Discretionary

      Review and acknowledges that the postcard granted Grounds one and two

      only.

   4. Therefore, undersigned counsel apologizes to this Court and to Assistant

      District Attorney Jay Brandon for any inconvenience this may have caused.

   5. Undersigned counsel requests leave to file an amended brief withdrawing

      Ground three and it's briefing, consisting of two and one-half pages and a

      one paragraph summary of the argument.

   6. The amended brief, removing only those matters, is attached to this motion

      for leave for filing and for the convenience of the Court.

      WHEREFORE PREMISES CONSIDERED, Petitioner respectfully prays

that this Honorable Court grant this unopposed motion and file his Amended Brief

on Petition for Discretionary Review.


                                         Respectfully Submitted:

                                         _ _Is/Cynthia E. Orr_ _ _ _ __
                                         Cynthia E. Orr
                                         Bar No. 15313350

                                         GOLDSTEIN, GOLDSTEIN & HILLEY


                                           2
                                       310 S. St. Mary's St.
                                       29th Floor Tower Life Bldg.
                                       San Antonio, Texas 78205
                                       210-226-1463
                                       210-226-8367 facsimile
                                       whi teco llarlaw@gmail. com

                                       Attorney for Petitioner,
                                       JON THOMAS FORD

                      CERTIFICATE OF CONFERENCE

       This is to certify that undersigned counsel has conferred with Assistant
District Attorney Jay Brandon and he does not oppose this motion.

                                       _ _Is/Cynthia E. Orr_ _ _ _ __
                                            Cynthia E. Orr


                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the above Unopposed Motion has been
 sent via E-file.Texas.gov, as registered participants, on this the 22nd day of April,
.2015 to the following:

      Nicolas LaHood
      District Attorney
      Jay Brandon
      Assistant District Attorney
      Paul Elizondo Tower
      101 West Nueva, Fo~rth Floor
      San Antonio, Texas 78205
      E-mail: jay.brandon@bexar.org,


                                       _ _Is/Cynthia£. Orr_ _ _ _ __
                                            Cynthia E. Orr




                                          3